DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the IDS filed 6/1/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 6/1/2020 and 12/4/2018 have been considered.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
a.	Regarding claim 1, the prior art of the record does not anticipate or make obvious the applicant’s teaching method as follows:

    PNG
    media_image1.png
    419
    690
    media_image1.png
    Greyscale

Fig. 5 is referenced to show the method above.

    PNG
    media_image2.png
    550
    556
    media_image2.png
    Greyscale

	i.	Murakami, US PGPub 2011/0262004 A1, teaches a method of learning grip adjustment based on grip location.  (See below, [0007]).  However it fails to show a method of learning based upon the support location where a substrate is placed as in the instant claims.

    PNG
    media_image3.png
    959
    1848
    media_image3.png
    Greyscale

.

    PNG
    media_image4.png
    960
    1843
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812